Martin, J.
delivered the opinion of the court. The defendant having obtained, in the district court, a judgment against the plaintiff, with interest at 10 per cent. until payment, according to their original contract, sued out fieri facias, and the plaintiff’s property was finally sold and purchased by himself, at a credit of twelve months, and he executed his bond accordingly with surety, according to law, for $3488, with interest at 10 per cent.
In the present suit the plaintiff seeks relief *77on his bond, urging that interest was illegally required at the rate of ten percent.: the sum mentioned in the bond being the price of the property purchased, is due on a contract posterior to the original one between the parties, which was merged in the judgment on which the execution issued, and the stipulation, of which cannot be further extended, and regulate the last contract of sale.
West'n Dis'ct
August, 1826.
It is certainly clear, judgment was correctly rendered with the interest of ten per cent. till payment, according to the stipulation of the original contract. Even if that was wrongly ordered, the matter is now res judicata, and there is no appeal.
The act of the legislature requires, that on a sale on an execution, on a credit of twelve months, a bond should be given, bearing interest, at the like rate as was payable by the judgment, 1817, p. 134. The bond therefore pursues the law, and the case is not altered by the circumstance of the debtor in the execution, having purchased his own property, nor by the amount of the purchase exceeding the original capital, on which interest was stipulated for ; because the sum hidden ought, according to law, to hear interest, at the like *78rate as was made payable by the judgment, for the benefit of the creditor in the execution, and afterwards for that of the debtor, after the former is satisfied.
Simon for the plaintiff, Brownson for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.